Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
   
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: ‘93’ in Fig. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claim 20 is objected to because of the following informalities:  The claim recites “a light emission time of the first light source” in lines 5-6, which appears to be “the light emission timing of the first light source”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-8, 15-17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakano et al. (US 2011/01572344).

Regarding claim 1, Nakano discloses a light-emitting diode (LED) display device (image display apparatus in Figs. 1 and 7; para[0048]; para[0111]), comprising:
a plurality of LED elements (see “LEDs (light emitting diodes) emitting light beams of red, green and blue… used as the light emitters 1R, 1G and 1B of the light source 1”, and “LEDs (Light Emitting Diodes) for emitting red light, green light, and blue light… used as the light emitters 311, 312, 313” in Fig. 7; para[0048]; para[0111]); and
at least one controller configured to control the plurality of LED elements (see light source controller 5 in Fig. 1 and light source controller 35 in Fig. 7; para[0040]; para[0105]),
wherein the at least one controller is configured to control at least one of the plurality of LED elements to emit light at random in a time domain, or configured to control the plurality of LED elements such that light emission timings of the plurality of LED elements do not overlap (see in Figs. 3-6 and 8(a)-8(c) in which “the light-emission periods for the light emitters of a plurality of colors do not overlap each other”; see also that in Figs. 5(a)-5(b), 6, and 8(a)-8(c) the light emitters  emit light at random in a time domain, that is, non-periodically, based on the broadest reasonable interpretation of the claimed limitations; para[0059]-para[0060]; para[0083]-para[0088]; para[0090]; para[0107]-para[0109]; para[0160]).

Regarding claim 7, Nakano discloses all the claim limitations as applied above (see claim 1). In addition, Nakano discloses a plurality of light detectors (see light detectors 6 and 36 in Figs. 1 and 7, respectively; “sensors may be provided for respective light emitters, and the light amount may be detected by each sensor”; para[0158]);
wherein each of the plurality of light detectors is configured to detect a light emission of a corresponding one of the plurality of LED elements (para[0043]; para[0109]; para[0158]; “The light detector 6 detects the light emission intensity of each illumination light emitted from each light emitter 1R, 1G, 1B”; “detecting, by means of a light detector 36… the light emission intensity of the light emitted from each light emitter 311, 312, 313”; “sensors may be provided for respective light emitters, and the light amount may be detected by each sensor”), and
wherein the at least one controller is further configured to obtain, in a first period of time, a relationship between a driving pulse and a luminance value of an LED element based on a result of detection of a corresponding light detector of the plurality of light detectors (para[0042]; para[0057]; para[0064]-para[0069]; para[0105] para[0115]; para[0117]; para[0158]; “detected peak value of each light emitter detected by a sensor of the light-emission amount detector 6 when the color balance is adjusted at the time of manufacturing of the image display apparatus, for instance, may be stored as the reference peak values tIr, tIg, tIb”; “peak value corrector 7 first compares the average light-emission peak values Ir1, Ig1, Ib1 and the respective reference peak values tIr, tIg, tIb, and outputs ratios between these peak values”; “the ratios Idr, Idg, Idb determined using the detected value of the sensor, are converted to corrective addition values d_Ir, d_Ig, d_Ib representing the magnitude of the current driving the light emitter, and output to the light source controller 5”, and “The conversion may be performed, by determining, in advance, the relationship between the light emission drive signal for causing the light emitter to emit light, and the light emission peak value detected by the light detector 6”), and control, in a second period of time, the LED element based on the obtained relationship (para[0041]-para[0042]; para[0057]; para[0068]-para[0069]; para[0074]; para[0105]; para[0115]; para[0117]; para[0158]; “Each peak value of each light-emission drive signal Dr, Dg, Db is corrected by each corrective addition value d_Ir, d_Ig, d_Ib output from a peak value corrector 7”; “the light detector 6 is used to detect the light emission intensity of the illumination light emitted from each of the light emitters 1R, 1G, 1B, and the peak value corrector 7 is used to correct the peak value of each of the light-emission drive signals Dr, Dg, Db output from the light source controller 5, such that the average light-emission peak values Ir1, Ig1, Ib1 are equal to the respective reference peak values tIr, tIg, tIb output from the reference peak value memory 8”; “The correction using the corrective addition value is performed such that, when the corrective addition value is smaller than 1 (unity), the peak value of the light-emission drive signal is decreased, while when the corrective addition value is larger than 1, the peak value of the light-emission drive signal is increased”; “The peak value thus increased or decreased is maintained at the same value as long as the corresponding corrective addition value d_Ir, d_Ig, d_Ib is 1”).

Regarding claim 8, Nakano discloses a light source device (see device in Figs. 1 and 7; para[0037]-para[0038]; para[0048]; para[0101]; para[0111]), comprising:
a plurality of light sources (see “Lasers or LEDs (light emitting diodes) emitting light beams of red, green and blue… used as the light emitters 1R, 1G and 1B of the light source 1”, and “Semiconductor lasers or LEDs (Light Emitting Diodes) for emitting red light, green light, and blue light… used as the light emitters 311, 312, 313” in Fig. 7; para[0037]-para[0038]; para[0048]; para[0101]; para[0111]); and
at least one controller configured to control the plurality of light sources (see light source controller 5 in Fig. 1 and light source controller 35 in Fig. 7; para[0040]; para[0105]),
wherein the at least one controller is configured to control at least one of the plurality of light sources to emit light at random in a time domain, or to control the plurality of light sources such that light emission timings of the plurality of light sources do not overlap (see in Figs. 3-6 and 8(a)-8(c) in which “the light-emission periods for the light emitters of a plurality of colors do not overlap each other”; see also that in Figs. 5(a)-5(b), 6, and 8(a)-8(c) the light emitters  emit light at random in a time domain, that is, non-periodically, based on the broadest reasonable interpretation of the claimed limitations; para[0059]-para[0060]; para[0083]-para[0088]; para[0090]; para[0107]-para[0109]; para[0160]).

Regarding claim 15, Nakano discloses all the claim limitations as applied above (see claim 8). In addition, Nakano discloses a plurality of light detectors (see light detectors 6 and 36 in Figs. 1 and 7, respectively; “sensors may be provided for respective light emitters, and the light amount may be detected by each sensor”; para[0158]),
wherein each of the plurality of light detectors is configured to detect a light emission of a corresponding one of the plurality of light sources (para[0043]; para[0109]; para[0158]; “The light detector 6 detects the light emission intensity of each illumination light emitted from each light emitter 1R, 1G, 1B”; “detecting, by means of a light detector 36… the light emission intensity of the light emitted from each light emitter 311, 312, 313”; “sensors may be provided for respective light emitters, and the light amount may be detected by each sensor”), and
wherein the at least one controller is further configured to control a first light source based on a result of detection of a corresponding light detector of the plurality of light detectors (para[0041]-para[0042]; para[0057]; para[0064]-para[0069]; para[0074]; para[0105]; para[0115]; para[0117]; para[0158]; “detected peak value of each light emitter detected by a sensor of the light-emission amount detector 6 when the color balance is adjusted at the time of manufacturing of the image display apparatus, for instance, may be stored as the reference peak values tIr, tIg, tIb”; “peak value corrector 7 first compares the average light-emission peak values Ir1, Ig1, Ib1 and the respective reference peak values tIr, tIg, tIb, and outputs ratios between these peak values”; “the ratios Idr, Idg, Idb determined using the detected value of the sensor, are converted to corrective addition values d_Ir, d_Ig, d_Ib representing the magnitude of the current driving the light emitter, and output to the light source controller 5”, and “The conversion may be performed, by determining, in advance, the relationship between the light emission drive signal for causing the light emitter to emit light, and the light emission peak value detected by the light detector 6”; “Each peak value of each light-emission drive signal Dr, Dg, Db is corrected by each corrective addition value d_Ir, d_Ig, d_Ib output from a peak value corrector 7”; “the light detector 6 is used to detect the light emission intensity of the illumination light emitted from each of the light emitters 1R, 1G, 1B, and the peak value corrector 7 is used to correct the peak value of each of the light-emission drive signals Dr, Dg, Db output from the light source controller 5, such that the average light-emission peak values Ir1, Ig1, Ib1 are equal to the respective reference peak values tIr, tIg, tIb output from the reference peak value memory 8”; “The correction using the corrective addition value is performed such that, when the corrective addition value is smaller than 1 (unity), the peak value of the light-emission drive signal is decreased, while when the corrective addition value is larger than 1, the peak value of the light-emission drive signal is increased”; “The peak value thus increased or decreased is maintained at the same value as long as the corresponding corrective addition value d_Ir, d_Ig, d_Ib is 1”; “sensors may be provided for respective light emitters, and the light amount may be detected by each sensor”).

Regarding claim 16, Nakano discloses all the claim limitations as applied above (see claim 15). In addition, Nakano discloses the at least one controller is further configured to determine a luminance value of the first light source based on a light emission peak value of the first light source detected by the corresponding light detector, a distance between the corresponding light detector and the first light source, and a light emission time of the first light source (para[0016]; para0020]; para[0043]; para[0106]; para[0158]; see Figs. 1 and 7; “the light detector detects the light emitted during each of the fixed light-emission periods”; “light detector 6 detects the light emission intensity of each illumination light emitted from each light emitter 1R, 1G, 1B, and outputs each average light-emission peak value Ir1, Ig1, Ib1 for each of the light emitters 1R, 1G, 1B”; “The light source controller 35 outputs, to the light detector 36, light-detection period signals LDr, LDg, LDb each representing the period in which the light emission of each light emitter 311, 312, 313 is detected, in synchronism with each light-emission drive signal Dr, Dg, Db”; “The light detector 36… determines the average light-emission peak values Ir1, Ig1, Ib1 which are averages of the peak value of the fixed light-emission periods T.sub.Fr, T.sub.Fg, T.sub.Fb, for each light emitter, and outputs the average light-emission peak values Ir1, Ig1, Ib1 to the peak value corrector 37”; since “sensors may be provided for respective light emitters, and the light amount may be detected by each sensor”, it is clear that the position of each sensor, that is, the distance between each sensor and a respective light emitter, affects the detected luminance value (light amount) of the respective light emitter).

Regarding claim 17, Nakano discloses all the claim limitations as applied above (see claim 16). In addition, Nakano discloses the at least one controller is further configured to adjust the luminance value of the first light source by controlling the first light source based on the determined luminance value (para[0041]-para[0042]; para[0057]; para[0064]-para[0069]; para[0074]; para[0105]; para[0115]; para[0117]; para[0158]; “detected peak value of each light emitter detected by a sensor of the light-emission amount detector 6 when the color balance is adjusted at the time of manufacturing of the image display apparatus, for instance, may be stored as the reference peak values tIr, tIg, tIb”; “peak value corrector 7 first compares the average light-emission peak values Ir1, Ig1, Ib1 and the respective reference peak values tIr, tIg, tIb, and outputs ratios between these peak values”; “the ratios Idr, Idg, Idb determined using the detected value of the sensor, are converted to corrective addition values d_Ir, d_Ig, d_Ib representing the magnitude of the current driving the light emitter, and output to the light source controller 5”, and “The conversion may be performed, by determining, in advance, the relationship between the light emission drive signal for causing the light emitter to emit light, and the light emission peak value detected by the light detector 6”; “Each peak value of each light-emission drive signal Dr, Dg, Db is corrected by each corrective addition value d_Ir, d_Ig, d_Ib output from a peak value corrector 7”; “the light detector 6 is used to detect the light emission intensity of the illumination light emitted from each of the light emitters 1R, 1G, 1B, and the peak value corrector 7 is used to correct the peak value of each of the light-emission drive signals Dr, Dg, Db output from the light source controller 5, such that the average light-emission peak values Ir1, Ig1, Ib1 are equal to the respective reference peak values tIr, tIg, tIb output from the reference peak value memory 8”; “The correction using the corrective addition value is performed such that, when the corrective addition value is smaller than 1 (unity), the peak value of the light-emission drive signal is decreased, while when the corrective addition value is larger than 1, the peak value of the light-emission drive signal is increased”, thus adjusting luminance value; “The peak value thus increased or decreased is maintained at the same value as long as the corresponding corrective addition value d_Ir, d_Ig, d_Ib is 1”; “sensors may be provided for respective light emitters, and the light amount may be detected by each sensor”).

Regarding claim 20, Nakano discloses all the claim limitations as applied above (see claim 8). In addition, Nakano discloses the plurality of light sources comprises a first light source and a second light source (see “Lasers or LEDs (light emitting diodes) emitting light beams of red, green and blue… used as the light emitters 1R, 1G and 1B of the light source 1”, and “Semiconductor lasers or LEDs (Light Emitting Diodes) for emitting red light, green light, and blue light… used as the light emitters 311, 312, 313” in Fig. 7), and wherein the at least one controller is further configured to control a light emission timing of the second light source to be delayed by a first time behind a light emission timing of the first light source, the first time being greater than a light emission time of the first light source (see e.g. in Fig. 3 the delay between 11g and 11r is greater than 11r; see e.g. in Figs. 8(b)-8(c) the delay between Tb and Tg is greater than Tg).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2, 9, 11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (US 2011/01572344), in view of Komiya (US 2010/0045895).

Regarding claim 2, Nakano discloses all the claim limitations as applied above (see claim 1). However, Nakano does not appear to expressly disclose the at least one controller is further configured to perform control to mask a portion of driving pulses of at least one LED element of the plurality of LED elements.
Komiya discloses at least one controller configured to perform control to mask a portion of driving pulses of at least one LED element of a plurality of LED elements (see Figs. 1, 5 and 6A; para[0059]-para[0063]; LED driver IC 1 controls to mask a portion of driving pulses of at least one LED element as shown in Fig. 6A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Nakano’s invention, with the teachings in Komiya’s invention, to have the at least one controller is further configured to perform control to mask a portion of driving pulses of at least one LED element of the plurality of LED elements, for the advantage of e.g. prohibiting unstable generation of a drive current in a transition period when a reference voltage has not reached a target voltage level, to achieve a more stable PWM driving of the LED(s) (para[0062]; para[0065]).

Regarding claim 9, Nakano discloses all the claim limitations as applied above (see claim 8). However, Nakano does not appear to expressly disclose the at least one controller is further configured to control to mask a portion of driving pulses of at least one light source of the plurality of light sources.
Komiya discloses at least one controller configured to control to mask a portion of driving pulses of at least one light source of a plurality of light sources (see Figs. 1, 5 and 6A; para[0059]-para[0063]; LED driver IC 1 controls to mask a portion of driving pulses of at least one LED element as shown in Fig. 6A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Nakano’s invention, with the teachings in Komiya’s invention, to have the at least one controller is further configured to control to mask a portion of driving pulses of at least one light source of the plurality of light sources, for the advantage of e.g. prohibiting unstable generation of a drive current in a transition period when a reference voltage has not reached a target voltage level, to achieve a more stable PWM driving of the light sources/LED(s) (para[0062]; para[0065]).

Regarding claim 11, Nakano and Komiya disclose all the claim limitations as applied above (see claim 9). In addition, Komiya discloses the at least one controller is further configured to control to mask the portion of the driving pulses, based on a determination that it is impossible to reduce a pulse width of the driving pulses by pulse width modulation (PWM) (para[0005]-para[0006]; para[0009]-para[0011]; para[0058]-para[0063]; since “the conventional LED driver IC is configured such that an enabling signal EN for performing on/off control of the LED driver IC is PWM-driven”, “with the… conventional LED driver IC, between the time when the enable signal EN is raised to high level and the time when the drive current Io supplied to the LED rises up to a desired current value, there arises a time delay d (see FIG. 8) associated with start-up of a reference voltage supply, a reference current supply, and the like that form the LED driver section (in particular, rising-up of a reference voltage Vref)”; “This time delay d makes it impossible to obtain a drive current Io corresponding to the on-duty (ratio of a high level period with respect to a cycle T in PWM driving) of the enabling signal EN”, without “degradation in linearity, and reduction in dynamic range, of PWM driving”; based on this, a LED driver IC 1 is provided without inviting degradation in linearity, or reduction in dynamic range, of PWM driving, which includes a “masking control section 40, which is means for prohibiting supply of the brightness control signal PWM to the LED driver section 20 until a predetermined masking time Tm has elapsed after a start of an external input of the brightness control signal PWM” (see Fig. 5); as shown in Fig. 6A, LED driver IC 1 controls to mask the portion of the driving pulses, based on a determination that it is impossible to reduce a pulse width of the driving pulses by pulse width modulation (PWM) without inviting degradation in linearity, or reduction in dynamic range, of PWM driving, while in a transition period when a reference voltage has not reached a target voltage level).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have the at least one controller is further configured to control to mask the portion of the driving pulses, based on a determination that it is impossible to reduce a pulse width of the driving pulses by pulse width modulation (PWM), as also taught by Komiya, for the advantage of prohibiting unstable generation of a drive current in a transition period when a reference voltage has not reached a target voltage level, to achieve a more stable PWM driving of the LED(s), and thus, without inviting degradation in linearity, or reduction in dynamic range, of PWM driving (para[0014]; para[0065]).

Regarding claim 13, Nakano and Komiya disclose all the claim limitations as applied above (see claim 9). In addition, Nakano discloses the at least one controller is further configured to generate the driving pulses of the at least one light source to have a random pulse interval in the time domain (see in Figs. 5(a)-5(b), 6, and 8(a)-8(c) light emitters driven with driving pulses having random pulse intervals in a time domain, that is, non-periodically, based on the broadest reasonable interpretation of the claimed limitations; para[0059]-para[0060]; para[0085]-para[0086]; para[0090]; para[0107]-para[0109]).

Regarding claim 14, Nakano and Komiya disclose all the claim limitations as applied above (see claim 9). In addition, Nakano discloses the at least one controller is further configured to generate the driving pulses of the at least one light source to have a substantially uniform pulse interval in the time domain (see “fixed-light emission periods” in Figs. 3, 5(c), 6, and 8(a)-8(c), that is, light emitters driven with driving pulses including substantially uniform pulse interval in the time domain; para[0019]; para[0060]; para[0086]; para[0109]).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (US 2011/01572344), in view of Nagai et al. (US 2004/0046720).

Regarding claim 3, Nakano discloses all the claim limitations as applied above (see claim 1). However, Nakano does not appear to expressly disclose the at least one controller is further configured to, based on at least one LED element being controlled to emit light in a light emission amount that is less than a first threshold, control a light emission of the at least one LED element by changing, with respect to the at least one LED element, a number of driving pulses that are output within a predetermined time.
Nagai discloses, based on at least one LED element being controlled to emit light in a light emission amount that is less than a first threshold, controlling a light emission of the at least one LED element by changing, with respect to the at least one LED element, a number of driving pulses that are output within a predetermined time (para[0016]-para[0017]; para[0020]; para[0053]; para[0063]; “amount of light emission by the main current and the correcting current is adjusted by controlling the number of pulse driving” when performing the adjustment; “amount of light emission Ak+A'k is controlled by the number of pulse driving”; e.g., when “ a dispersion of chromaticity of LED corresponding to G is more than that of R or B”, and “a dispersion of chromaticity of LEDs corresponding to R, B is sufficiently less, amount of light emission A'.sub.R, A'.sub.B of LEDs corresponding to R and/or B corresponding to amount of light emission of A.sub.R A.sub.B may be added so as to control amount of light emission to A.sub.R+A'.sub.R and/or A.sub.B+A'.sub.B for only G of LED”, by controlling the number of pulse driving accordingly).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Nakano’s invention, with the teachings in Nagai’s invention, to have the at least one controller is further configured to, based on at least one LED element being controlled to emit light in a light emission amount that is less than a first threshold, control a light emission of the at least one LED element by changing, with respect to the at least one LED element, a number of driving pulses that are output within a predetermined time, for the advantage of a way of correcting amount of light emission corresponding to dispersion of light emitting element characteristics, and displaying uniformed and well-reproducibility high-quality image by also correcting chromaticity of light emitting elements for each color (para[0001]; para[0009]).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (US 2011/01572344), in view of Kikuchi et al. (US 2014/0218272).

Regarding claim 4, Nakano discloses all the claim limitations as applied above (see claim 1). However, Nakano does not appear to expressly disclose the at least one controller is further configured to, based on at least one LED element being controlled to emit light in a light emission amount that is less than a first threshold, control to mask a portion of driving pulses of the at least one LED element.
Kikuchi discloses at least one controller configured to, based on at least one LED element being controlled to emit light in a light emission amount that is less than a first threshold, control to mask a portion of driving pulses of the at least one LED element (para[0059]; para[0061]; para[0075]; para[0077]; para[0098]; “when a series of control pulses are generated in one display frame, and light emitting sections configuring respective pixels in one of pixel blocks do not emit light, the control pulses may not be supplied to drive circuits configuring the respective pixels in the one of pixel blocks by masking a part of the control pulses”; “Under the control of the controller 22, each of the multiplexers 26 allows necessary part of the control pulses LCP to pass therethrough and masks the remaining control pulses LCP to generate a desired control pulse group”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Nakano’s invention, with the teachings in Kikuchi’s invention, to have the at least one controller is further configured to, based on at least one LED element being controlled to emit light in a light emission amount that is less than a first threshold, control to mask a portion of driving pulses of the at least one LED element, for the advantage of providing a suitable display unit and method of driving the display unit in each of which light emission periods and emission timings of each pixel are optimized, making it easier to design a power source (para[0005]-para[0006]; para[0100]-para[0101]).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (US 2011/01572344), in view of Mihara et al. (US 2012/0313984).

Regarding claim 5, Nakano discloses all the claim limitations as applied above (see claim 1). However, Nakano does not appear to expressly disclose the at least one controller is further configured to, based on at least one LED element being controlled to emit light in a light emission amount that is greater than or equal to a second threshold, control a light emission of the at least one LED element by changing a value of a current flowing in the at least one LED element.
Mihara discloses at least one controller configured to, based on at least one LED element being controlled to emit light in a light emission amount that is greater than or equal to a second threshold, control a light emission of the at least one LED element by changing a value of a current flowing in the at least one LED element (para[0034]-para[0035]; para[0038]-para[0040]; para[0043]; para[0053]; see Figs. 2 and 4; “light sources a1 to an are, for example, light emitting diodes (LEDs)”; “the reduced-image generator 223 generates a reduced image of the illuminated area of each light source a from the input image”; “The image illuminance check unit 224 determines whether the illuminance of each image area of each reduced image is equal to or greater than a reference value”; “When the illuminance is equal to or greater than the reference value, the image illuminance check unit 224 determines that the image area is a bright area”; “when an image area (illuminated area) of a reduced image is a bright area, the light emission intensity adjuster 225 increases the light emission current such that the light emission current is greater than a standard value according to a light emission intensity correction information storage unit 231”; “The light emission intensity controller 228 informs each driver d of the value of the light emission current that is adjusted by the light emission intensity adjuster 225”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Nakano’s invention, with the teachings in Mihara’s invention, to have at least one controller is further configured to, based on at least one LED element being controlled to emit light in a light emission amount that is greater than or equal to a second threshold, control a light emission of the at least one LED element by changing a value of a current flowing in the at least one LED element, for the advantage of inhibiting image quality deterioration and extending the life of a backlight (para[0005]; para[0027]; para[0076]).


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (US 2011/01572344), in view of Yamamoto (US 2020/0374494).

Regarding claim 6, Nakano discloses all the claim limitations as applied above (see claim 1). However, Nakano does not appear to expressly disclose the at least one controller is further configured to, based on at least one LED element being controlled to emit light in a light emission amount that is greater than or equal to a first threshold and less than a second threshold, control a light emission of the at least one LED element by pulse width modulation (PWM).
Yamamoto discloses at least one controller is configured to, based on at least one LED element being controlled to emit light in a light emission amount that is greater than or equal to a first threshold and less than a second threshold, control a light emission of the at least one LED element by pulse width modulation (PWM) (para[0022]; para[0027]; para[0058]; “light emitting element 15… may be an LED (Light Emitting Diode)”; “when the current ILD is less than the predetermined value, that is, when the light emitting element 15 emits light with low luminance, the PWM light control mode is used”; that is, when the luminance is more than cero and less than a certain predetermined luminance considered low luminance, and corresponding to a certain predetermined current value, PWM light control mode is used).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Nakano’s invention, with the teachings in Yamamoto’s invention, to have the at least one controller is further configured to, based on at least one LED element being controlled to emit light in a light emission amount that is greater than or equal to a first threshold and less than a second threshold, control a light emission of the at least one LED element by pulse width modulation (PWM), for the advantage of causing a current of at least a certain value to flow, while performing light control as an average over time (para[0005]; para[0061]).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (US 2011/01572344), in view of Komiya (US 2010/0045895), as applied to claim 9 above, and further in view of Kikuchi et al. (US 2014/0218272).

Regarding claim 10, Nakano and Komiya disclose all the claim limitations as applied above (see claim 9). However, Nakano and Komiya do not appear to expressly disclose the at least one controller is further configured to mask the portion of the driving pulses, based on the at least one light source being controlled to emit light in a light emission amount that is less than or equal to a threshold.
Kikuchi discloses at least one controller configured to mask a portion of driving pulses, based on at least one light source being controlled to emit light in a light emission amount that is less than or equal to a threshold (para[0059]; para[0061]; para[0075]; para[0077]; para[0098]; “when a series of control pulses are generated in one display frame, and light emitting sections configuring respective pixels in one of pixel blocks do not emit light, the control pulses may not be supplied to drive circuits configuring the respective pixels in the one of pixel blocks by masking a part of the control pulses”; “Under the control of the controller 22, each of the multiplexers 26 allows necessary part of the control pulses LCP to pass therethrough and masks the remaining control pulses LCP to generate a desired control pulse group”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Nakano’s and Komiya’s combination, with the teachings in Kikuchi’s invention, to have the at least one controller is further configured to mask the portion of the driving pulses, based on the at least one light source being controlled to emit light in a light emission amount that is less than or equal to a threshold, for the advantage of providing a suitable display unit and method of driving the display unit in each of which light emission periods and emission timings of each pixel are optimized, making it easier to design a power source (para[0005]-para[0006]; para[0100]-para[0101]).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (US 2011/01572344), in view of Komiya (US 2010/0045895), as applied to claim 9 above, and further in view of Yang et al. (US 2017/0068295).

Regarding claim 12, Nakano and Komiya disclose all the claim limitations as applied above (see claim 9). However, Nakano and Komiya do not appear to expressly disclose the at least one controller is further configured to select, at random, the portion of the driving pulses, and to control to mask the selected portion of the driving pulses.
Yang discloses selecting, at random, a portion of driving pulses, and controlling to mask the selected portion of the driving pulses (para[0002]; para[0023]; “the clock mask unit 106 randomly selects the clock pulses to be masked in FIG. 3”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Nakano’s and Komiya’s combination, with the teachings in Yang’s invention to have the at least one controller is further configured to select, at random, the portion of the driving pulses, and to control to mask the selected portion of the driving pulses, for the advantage of balancing performance and power consumption, reduce performance waste and/or reduce power consumption (para[0003]; para[0042]).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (US 2011/01572344), in view of Takayama (US 2011/0018973).

Regarding claim 18, Nakano discloses all the claim limitations as applied above (see claim 15). In addition, Nakano discloses the corresponding light detector of the first light source comprises a first light detector and a second light detector (para[0158]; “sensors may be provided for respective light emitters, and the light amount may be detected by each sensor”).
However, Nakano does not appear to expressly disclose a distance between the first light detector and the first light source and a distance between the second light detector and the first light source are substantially the same, and wherein the at least one controller is further configured to calibrate a sensitivity difference between the first light detector and the second light detector based on a result of detecting a light emission of the first light source by the first light detector and a result of detecting the light emission of the first light source by the second light detector.
Takayama discloses a distance between a first light detector and a first light source and a distance between a second light detector and the first light source are substantially the same (see in Fig. 1 that a distance between camera 11a and laser emission device 14 and a distance between camera 11b and the laser emission device 14 are substantially the same; para[0035]-para[0036]; para[0044]), and at least one controller is configured to calibrate a sensitivity difference between the first light detector and the second light detector based on a result of detecting a light emission of the first light source by the first light detector and a result of detecting the light emission of the first light source by the second light detector (see Figs. 1-3; para[0035]-para[0036]; para[0044]; para[0047]; para[0049]; para[0054]-para[0061]; “Firstly, …(S01), the three-dimensional imaging device 10 enters a calibration mode (S02), and the laser emitting device 14 is activated (S03)”; “Due to this, the light emission point A, shown in FIG. 1, is formed”; “Said light emission point A is determined to be the base point A, whereby the positional difference of two cameras 11a and 11b can be calibrated”; that is, a sensitivity difference between the two cameras is calibrated based on the results of detecting the light emission of the laser emitting device 14 with the two cameras, when “light rays from the light emission point A pass through the center O1 of the lens 1 of the base camera 11a, and are focused on a focusing position 2c on the imaging surface 2a, while the light rays from the light emission point A pass through the center O3 of the lens 3 of the reference camera 11b,  and are focused on a focusing position 4c on the imaging surface 4a”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Nakano’s invention, with the teachings in Takayama’s invention, to have a distance between the first light detector and the first light source and a distance between the second light detector and the first light source are substantially the same, and wherein the at least one controller is further configured to calibrate a sensitivity difference between the first light detector and the second light detector based on a result of detecting a light emission of the first light source by the first light detector and a result of detecting the light emission of the first light source by the second light detector, for the advantage of improving detected and measured information more accurately (para[0061]).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (US 2011/01572344), in view of Onodera (US 2008/0238860).



Regarding claim 19, Nakano discloses all the claim limitations as applied above (see claim 15). However, Nakano does not appear to expressly disclose a temperature sensor configured to measure a temperature with respect to the first light source, wherein the at least one controller is further configured to correct the result of detection of the corresponding light detector based on the temperature measured by the temperature sensor.
Onodera discloses a temperature sensor configured to measure a temperature with respect to a first light source, wherein at least one controller is configured to correct a result of detection of a corresponding light detector based on the temperature measured by the temperature sensor (see Figs. 3-4; para[0028]; para[0031]-para[0035]; para[0043]-para[0045]; “each of the backlight sections 19 is provided with a temperature sensor 22 and a light sensor 23”, and  “configuration can be made so that a temperature sensor 22 and/or a light sensor 23 are provided for each of the RGB-LEDs 21 so as to permit the control to each of the RGB-LED”; “The distribution detector 25 receives a temperature detection signal DS1 and light intensity detection signal DS2, respectively from each of the temperature sensors 22 and each of the light sensors 23, which are provided in the backlight panel 12, and calculates the temperature distribution and the light intensity distribution in the backlight panel 12”; “Therefore, the temperature sensor 22 and the light sensor 22 serve as an emitted light sensor provided in the backlight section 19”; “according to such measured temperature distribution and/or measured light intensity distribution, they are calculated as brightness distribution data (distribution data of backlight emitted light brightness)”; “The controller 15 sends the calculated distribution data to the LED driver 16, and adjusts the brightness of the entire screen or desired part of the screen area”; based on this, it is clear that in obtaining such calculated brightness distribution data used to adjust brightness, the measured temperature distribution detected using temperature sensors 22 affects/corrects measured light intensity distribution detected using corresponding light sensors 23).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Nakano’s invention, with the teachings in Onodera’s invention, to have a temperature sensor configured to measure a temperature with respect to the first light source, wherein the at least one controller is further configured to correct the result of detection of the corresponding light detector based on the temperature measured by the temperature sensor, for the advantage of an optimum brightness control, and solving the problem of the conventional art in that a brightness in an entire display panel and uniformity of color rendering property or capability deteriorate due to temperature non-uniformity during operation, and thus, a high-quality and high-performance display can be provided (para[0048]-para[0049]).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORYVID FIGUEROA-GIBSON whose telephone number is (571)272-5506.  The examiner can normally be reached on 9am-5pm, Monday -Friday, Eastern Time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORYVID FIGUEROA-GIBSON/Patent Examiner, Art Unit 2623   
		/AMARE MENGISTU/                      Supervisory Patent Examiner, Art Unit 2623